Citation Nr: 0810525	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
operative back injury with arthritis and degenerative disc 
disease of the lumbosacral spine (hereinafter, "low back 
disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1982, and from February 1983 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the assigned 
40 percent rating for the veteran's service-connected low 
back disorder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons stated below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the Board finds that a remand is required 
to comply with both duties.

Initially, the Board observes that the veteran was accorded 
medical examinations in March 2004, February 2005 and April 
2006 which evaluated the severity of his service-connected 
low back disorder, and medical treatment records were 
obtained in conjunction with this case.  However, at his 
February 2008 hearing he testified that he had been awarded 
disability benefits from the Social Security Administration 
(SSA) in October 2007.  The United States Court of Appeals 
for Veterans Claims (Court) has long held that the duty to 
assist includes requesting information and records from the 
SSA which were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

The record also reflects, to include the veteran's hearing 
testimony, that he had participated in VA's Vocational 
Rehabilitation program.  Since it appears that these records 
remain outstanding and may be relevant to the veteran's 
claim, efforts must be made to obtain them.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

The veteran further testified at his February 200 hearing 
that he had received recent treatment for his low back 
disorder at the VA medical facility in Washington, DC, since 
June 2007.  He also identified a private medical facility as 
providing treatment from October 2006 to June 2007.  However, 
the most recent Supplemental Statement of the Case (SSOC) 
dated in January 2007 indicates that no medical records were 
on file that were dated after October 2006.  Thus, a remand 
is also required to obtain these records.

In addition to the obtaining the outstanding medical records, 
a remand is required to comply with the duty to notify.  The 
Board acknowledges that notification letters were sent to the 
veteran in February 2004, March 2005, and March 2006.  
However, the Court recently issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the information that must be provided to a claimant in the 
context of an increased rating claim.  Specifically, the 
Court held that section 5103(a) requires: (1) at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores.

As a remand is already required in the instant case, the 
Board finds that the veteran should be sent additional 
notification that is consistent with the Court's guidelines 
regarding increased rating claims as outlined in Vazquez-
Flores.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please provide the veteran with 
adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), to include any necessary 
notification regarding increased rating 
claims as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO should obtain from the Social 
Security Administration copies of the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should associate the VA 
vocational rehabilitation folder with the 
claims file.  

4.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disorder since October 2006.  After 
securing any necessary release, the RO 
should obtain those records not on file, 
to specifically include VA treatment 
records.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
January 2007, and provided an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

